DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,853,561 in view of DePauli (US 4,963,793). 
Claim 1; US 9,853,561 claims: a triac (i.e. thyristor) adapted to be electrically coupled between the AC power source and the load (col. 40 lines 42-43), the triac (i.e. thyristor) having first and second main terminals through which current can be conducted to energize the load (col. 40 lines 44-45) and a gate terminal through which current can be conducted to render the triac (i.e. thyristor) conductive (col. 40 lines 46-47); a gate coupling circuit configured to receive first and second drive voltages, the gate coupling circuit comprising two MOS-gated transistors electrically coupled in anti-series connection, the MOS-gated transistors electrically coupled to conduct current through the gate terminal of the triac in response to the first and second drive voltages (col. 40 lines 48-54); a control circuit configured to generate the first and second drive voltages for individually controlling the MOS-gated transistors of the gate coupling circuit (col. 40 lines 55-57), the control circuit configured to control the gate coupling circuit to cause the MOS-gated transistors to conduct a pulse of current through the gate terminal of the triac at a firing time during a present half-cycle of an AC mains voltage of the AC power source to render the triac (i.e. thyristor) conductive (col.40 lines 58-63); wherein the control circuit is further configured to control the gate coupling circuit to allow the MOS-gated transistors to conduct at least one other pulse of current through the gate terminal of the triac after the firing time during the present half-cycle (col. 40 lines 64-67).
However, US 9,853,561 does not claim a dimmer switch for controlling an amount of power delivered from an AC power source to a lighting load for controlling an intensity of the lighting load; or, the control circuit is configured to control the firing time to adjust the intensity of the load.
DePauli teaches a controller 4 that uses a triac 6 interposed between the second electrical source connection and the controlled lamp 2. A microprocessor 20 also starts an internal timer which is used to set the firing time for the triac 6. The microprocessor 20 is used in the control circuit 4 to determine the various operating levels for the lamp 2 and provide control signals to the triac 6.
Therefore, it would have been obvious one having ordinary skill in the art at the time the invention was made to modify US 9,853,561 to include claiming a dimmer switch for controlling an amount of power delivered from an AC power source to a lighting load for controlling an intensity of the lighting load; and, the control circuit is configured to control the firing time to adjust the intensity of the load as taught by DePauli in order to control brightness of a lighting load to save power with low lighting or increase lighting for better visibility.
Claim 2 is disclosed in claim 2 of US 9,853,561.
Claim 3 is disclosed in claim 3 of US 9,853,561.
Claim 4 is disclosed in claim 4 of US 9,853,561.
Claim 5 is disclosed in claim 6 of US 9,853,561.
Claim 6 is disclosed in claim 7 of US 9,853,561.
Claim 7 is disclosed in claim 8 of US 9,853,561.
Claim 8 is disclosed in claim 9 of US 9,853,561.
Claim 9 is disclosed in claim 10 of US 9,853,561.
Claim 10 is disclosed in claim 11 of US 9,853,561.
Claim 11 is disclosed in claim 12 of US 9,853,561.
Claim 14; US 9,853,561 claims the presently claimed invention in regards to claim 1 supra, except for an intensity adjustment actuator configured to receive a user input; wherein the control circuit is configured to determine a desired intensity for the lighting load in response to actuations of the intensity adjustment actuator.
DePauli teaches a touch (i.e. user input) control switch for adjusting brightness of an illumination device. 
Therefore, it would have been obvious one having ordinary skill in the art at the time the invention was made to modify US 9,853,561 to include claiming a an intensity adjustment actuator configured to receive a user input; wherein the control circuit is configured to determine a desired intensity for the lighting load in response to actuations of the intensity adjustment actuator as taught by DePauli in order to provide force touch actuation of a lighting device that allows ready adjustment of illumination levels.
Claim 16; US 9,853,561 claims a load control device (i.e. dimmer) comprising: a triac(i.e. thyristor) adapted to be electrically coupled between the AC power source and the load ((col. 42 lines 64-65), the triac (i.e. thyristor) having first and second main terminals through which current can be conducted to energize the load and a gate terminal through which current can be conducted to render the triac conductive (col. 42 lines 65-67 & col. 43 lines 1-2); a gate coupling circuit configured to receive first and second drive voltages (col. 43 lines 3-4), the gate coupling circuit comprising two MOS-gated transistors electrically coupled in anti-series connection, the MOS-gated transistors electrically coupled to conduct current through the gate terminal of the triac in response to the first and second drive voltages (col. 43 lines 5-9); and a control circuit configured to generate the first and second drive voltages for controlling the MOS-gated transistors of the gate coupling circuit, the control circuit configured to control the gate coupling circuit to cause the MOS-gated transistors to conduct a pulse of current through the gate terminal of the triac at a firing time during a present half-cycle of an AC mains voltage of the AC power source to render the triac conductive (col. 43 lines 10-17); wherein the control circuit is configured to control the gate coupling circuit to allow the MOS-gated transistors to conduct at least one other pulse of current through the gate terminal of the triac after the firing time during the present half-cycle (col. 43 lines 17-22), the control circuit further configured to render a first one of the MOS-gated transistors non-conductive prior to the end of the present half-cycle, and to render a second one of the MOS-gated transistors non-conductive after the end of the present half-cycle (col. 43 lines 22-27).
However, a dimmer switch for controlling an amount of power delivered from an AC power source to a lighting load for controlling an intensity of the lighting load; or, control the firing time to adjust the intensity of the lighting load.
DePauli teaches a controller 4 that uses a triac 6 interposed between the second electrical source connection and the controlled lamp 2. A microprocessor 20 also starts an internal timer which is used to set the firing time for the triac 6. The microprocessor 20 is used in the control circuit 4 to determine the various operating levels for the lamp 2 and provide control signals to the triac 6.
Therefore, it would have been obvious one having ordinary skill in the art at the time the invention was made to modify US 9,853,561 to include claiming a dimmer switch for controlling an amount of power delivered from an AC power source to a lighting load for controlling an intensity of the lighting load; and, the control circuit is configured to control the firing time to adjust the intensity of the load as taught by DePauli in order to control brightness of a lighting load to save power with low lighting or increase lighting for better visibility.
Claim 17 is disclosed in claim 15 of US 9,853,561.
Claim 18 is disclosed in claim 16 of US 9,853,561.
Claim 19 is disclosed in claim 17 of US 9,853,561.
Claim 20 is disclosed in claim 18 of US 9,853,561.
Claim 21 is disclosed in claim 19 of US 9,853,561.
Claim 22 is disclosed in claim 20 of US 9,853,561.

Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,853,561 and DePauli in view of Xu et al. (US 2008/0246414).
U.S. Patent No. 9,853,561 and DePauli claim and disclose the claimed invention in regards to claim 1 supra, except for a wireless signal receiver configured to receive a wireless signal; wherein the control circuit is configured to determine a desired intensity for the lighting load in response to the wireless signal.
Xu et al. teach a dimmer switch that communicate through a wireless connection to a wireless receiver and controller 24. The receiver 24 communicates with a microcontroller 26, which in turn communicates with dimmer circuit 28.  The dimmer circuit 28 controls the intensity a light.
Therefore, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify U.S. Patent No. 9,853,561 and DePauli to claim a wireless signal receiver configured to receive a wireless signal; wherein the control circuit is configured to determine a desired intensity for the lighting load in response to the wireless signal as taught by Xu et al. in order to control the light wirelessly.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 9,853,561 and DePauli in view of Hausman et al. (US 6347028). 
Claim 15; US 9,853,561 and DePauli claims and disclsoes the presently claimed invention in regards to claim 1 supra, except for a power supply electrically coupled to conduct current through the lighting load to generate a supply voltage for powering the control circuit.
Hausman et al. teach a load control circuit having a separate power supply (18) for powering the control circuit. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify U.S. Patent No. 9,853,561 and DePauli to claim a power supply electrically coupled to conduct current through the lighting load to generate a supply voltage for powering the control circuit as taught by Hausman et al. in order to supply proper operating voltages to the control circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GARY L LAXTON/           Primary Examiner, Art Unit 2896                                     8/11/2022